Citation Nr: 1241898	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for low back pain with degenerative disc disease and spondylolisthesis.  

2.  Entitlement to an effective date prior to June 29, 2009, for the award of service connection for low back pain with degenerative disc disease and spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009 and September 2009 rating decisions the Veteran's claim for service connection for low back pain with degenerative disc disease and spondylolisthesis was denied.  The Veteran filed a notice of disagreement (NOD) in November 2009.  By an April 2010 rating decision, the claim for service connection for low back pain with degenerative disc disease and spondylolisthesis was granted and a 10 percent disability rating was assigned, effective June 29, 2009.  The Veteran filed a NOD in June 2010 in which he disagreed with both the rating assigned and the effective date awarded for his service-connected low back pain with degenerative disc disease and spondylolisthesis.  A statement of the case (SOC) was issued in July 2010 and the Veteran filed a timely substantive appeal, via a VA form 9, in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the current case, the Veteran submitted a request for a video conference hearing before a member of the Board in September 2011.  The record reflects that, to date, a hearing has not been scheduled.  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2012).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 


To ensure due process of law, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


